Nichols, Justice.
David R. Harris and Guy Larry Campbell were indicted for the murder of Richard E. Powell. Campbell pleaded guilty and received a life sentence.
The present appeal is from Harris’ conviction on trial and the enumerations of error raise the sole issue as to the sufficiency of the evidence to support the verdict.
The evidence shows a remarkable scientific investigation by the local police and the Georgia State Crime Laboratory which placed the defendant not only at the scene generally but also at the very place where a struggle occurred and the victim was thrown in a lake. The victim had been badly beaten, tied up and thrown into an isolated lake where death actually occurred from drowning. Keys, a knife, pistol and shoes belonging to the victim were found in the possession of Campbell and Harris or in an automobile occupied by them. The defendant admittedly was in the company of Campbell from the afternoon of November 1 until arrested at about 9:15 p.m. on November 2. The victim was last seen alive when he left a bar on the afternoon of November 2 and got into Campbell’s automobile with Campbell. Another person (presumably the defendant) was waiting in the automobile. While the defendant was under the influence of intoxicants when arrested later that night only in his unsworn statement is he shown to be passed out from the *443early morning of November 2 until he woke up in jail. Held:
Submitted May 11, 1970
Decided June 9, 1970.
Joseph E. DeWitt, Jr., for appellant.
B. William Barton, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, William B. Childers, Jr., Assisi cm i Attorneys General, for appellee.
The evidence, excluding the defendant’s unsworn statement, while to some extent circumstantial, was sufficient to authorize the verdict of guilty, and the jury, not being bound to accept the defendant’s unsworn statement in preference to the evidence presented by the State (Code Ann. § 38-415), the conviction must be affirmed.

Judgment affirmed.


All the Justices concur.